The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-6, 10, 11, 13-15, 18 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/21.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 8, 16, 20-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Toppins et al (US 3,696,951) in view of Dahlin (US 4,016,988) and Colin (FR 2483372), all previously cited.
Toppins shows a refuse vehicle comprising: a chassis 2 coupled to a plurality of wheels; a body assembly 4 coupled to the chassis and defining a refuse compartment configured to store refuse material; a power source (not explicitly identified but pump 83 is inherently powered); and a tailgate 14 comprising: a refuse receiving portion 42 configured to receive refuse material; a tailgate compaction assembly 52, 60 selectively actuatable to compact the refuse material received by the refuse receiving portion into the refuse compartment (Figs. 5-8); and a power-driven actuation mechanism (hydraulic cylinders 55, 64) powered by the power source and configured to selectively actuate the tailgate compaction assembly.
Toppins does not show the actuation mechanism to be electrically-driven or the tailgate compaction assembly to be a thresher assembly including a rotary compaction thresher comprising a plurality of tines.
Dahlin shows a similar refuse vehicle comprising a tailgate 2 comprising a compaction assembly 14 selectively actuatable to compact refuse material received by a refuse receiving portion 3 of the tailgate into a refuse compartment 1 of the vehicle, and a power-driven actuation mechanism (hydraulic cylinders 21, 24) powered by an inherent power source (note pump P) and configured to selectively actuate the tailgate compaction assembly, wherein the hydraulic cylinders of the actuation mechanism may be replaced with electrically-driven actuators (col. 4:50-53).
Colin also shows a similar refuse vehicle including a tailgate 4 comprising a refuse receiving portion 7 configured to receive refuse material and a tailgate compaction assembly 11-21 selectively actuatable to compact the refuse material received by the refuse receiving portion into a refuse compartment 2 of the vehicle, wherein the tailgate compaction assembly is a thresher assembly including a rotary compaction thresher comprising a plurality of tines 11. Although Colin does not explicitly use the term “thresher” to describe the compaction assembly, it is nevertheless considered to equate to a “rotary compaction thresher” as claimed, in that the assembly cyclically rotates and it compacts the refuse via crushing, laceration and/or shredding thereof, as seen in Figs. 2-7. Further, Colin explicitly teaches the assembly to be an improvement over the “shovel” or plate type of compaction assembly disclosed by Toppins in that the crushing/laceration/shredding of the refuse by the tines helps to compact the refuse without resorting to high-powered, expensive actuation mechanisms.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Toppins by replacing the hydraulic cylinders of the power-driven actuation mechanism with electrically-driven actuators, and by configuring the tailgate compaction assembly as a thresher assembly including a rotary compaction thresher comprising a plurality of tines, as Dahlin explicitly teaches the alternate equivalence of electric and hydraulic types of actuators for the same purpose and in the same environment, and thus the substitution of one for the other would have required no undue experimentation and produced no unexpected results, and Colin explicitly teaches the substitution of a rotary compaction thresher with a plurality of tines in place of a shovel or plate compaction assembly for improved compaction of refuse with a lower-powered, less expensive actuator.
Re claim 3, Dahlin further discloses that the electrically-driven actuation mechanism can comprise an electric motor.
Re claim 7, Colin shows the rotary compaction thresher configured to be articulated in a cyclical manner to engage and pack the refuse material received by the refuse receiving portion into the refuse compartment (Figs. 3-6), which is substantially similar to the cyclical motion of the compaction assembly of Toppins (Figs. 5-8). Dahlin shows a similar cyclical articulating motion of the compaction assembly in Figs. 6-10. 
Re claim 8, Toppins further discloses a tailgate lifting mechanism 26 selectively actuatable to move the tailgate between an opened position and a closed position (col. 3:30-39), and an ejector mechanism 12 selectively actuatable to move an ejector 10 between a refuse receiving position and an ejecting position (col. 2:66 to col. 3:11).
Re claim 16, insofar as Dahlin discloses replacing the hydraulic equipment with electrically-driven actuators, one of ordinary skill in the art would logically conclude that any of the hydraulic cylinders used in the Toppins apparatus could be replaced with an electrically-driven actuator, including either or both of the actuator 26 for moving the tailgate and the ejector mechanism 12 for moving the ejector.
All other limitations of claim 16, as well as claims 20-22, 25 and 26, have been addressed above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toppins et al in view of Dahlin and Colin, as applied to claim 16 above, and further in view of Andre et al (US 7,828,366, previously cited).
Toppins as modified does not show that the tailgate lifting mechanism is a sliding gate lift mechanism comprising an actuation track disposed within the tailgate and the electric actuator is configured to engage the actuation track of the sliding gate lift mechanism to actuate the tailgate between the opened position and the closed position along the actuation track.
Andre shows a tailgate 14 for a vehicle that can be moved between open (Figs. 3, 13) and closed (Figs. 1, 12) positions by a tailgate lifting mechanism 36, 38 that optionally includes a motor-driven actuator (not shown but note col. 6:65 to col. 7:5), wherein the tailgate lifting mechanism is a sliding gate lift mechanism comprising an actuation track 44, wherein the motor-driven actuator is configured to engage the actuation track of the sliding gate lift mechanism to actuate the tailgate between the opened position and the closed position along the actuation track (implicit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Toppins by configuring the tailgate lifting mechanism as a sliding gate lift mechanism comprising an actuation track, wherein the electric motor was configured to engage the actuation track of the sliding gate lift mechanism to actuate the tailgate between the opened position and the closed position along the actuation track, as shown by Andre, so that the tailgate would occupy very little longitudinal and vertical space in the open position without obstructing access to the interior load space of the vehicle.
It is noted that Andre shows the actuation track to be incorporated on the vehicle body structure, with the tailgate having rollers that roll along the track, rather than the track being disposed within the tailgate. However, it would have been obvious for one of ordinary skill in the art to have additionally modified the apparatus of Toppins by incorporating the track within the tailgate and the rollers on the vehicle, rather than vice-versa, as it has been held that the mere reversal of the working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Claims 9, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Toppins et al in view of Boughton (EP 636556).
Toppins, as described above, discloses all features of claim 9 except the mechanisms to selectively actuate the tailgate and the ejector mechanism are hydraulic rams rather than at least one electrically-driven ball-screw linear actuator.
Boughton teaches a refuse container (which may be vehicle-mounted; col 3:3-17) wherein at least one of an actuator for a door (tailgate) or a compactor/ejector mechanism thereof may be an electrically-driven ball-screw linear actuator instead of a hydraulic ram (col. 7:55 to col. 8:4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Toppins by configuring at least one of the actuators for the tailgate and the ejector mechanism as an electrically-driven ball-screw linear actuator, as Boughton explicitly teaches the direct substitution thereof in place of a hydraulic ram, and as such the substitution would simply be an art recognized alternate equivalent design expediency, especially since applicants themselves have disclosed in at least pars. [0100], [0113], [0117], [0120]  and [0136] of the instant application that the use of such an actuator is simply a non-critical choice of one of a finite number of known actuators from which to choose.
Claims 23-24 are treated in the same manner as claims 21-22 and 25-26 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toppins et al in view of Boughton, as applied to claim 9 above, and further in view of Calleija (WO 2017/049707, previously cited).
The apparatus of Toppins as modified above does not show that the ejector mechanism is a scissor mechanism selectively actuatable between an extended position and a retracted position to move the ejector between the receiving position and the ejecting position.
Calleija discloses a refuse vehicle wherein a scissor mechanism 200 is utilized instead of an hydraulic cylinder for moving an ejector 230 between receiving and ejecting positions (Figs. 1, 3), thereby being less expensive and requiring less space (par. [004]). Further, the actuator 400 for moving the ejector may be a motor-powered linear actuator (par. [0041]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Toppins by replacing the hydraulic cylinder of the ejector mechanism 12 with a scissor mechanism selectively actuatable between an extended position and a retracted position to move the ejector between the receiving position and the ejecting position, as Calleija explicitly teaches that doing so would be less expensive and require less space than a hydraulic ram.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Storey (EP 1236657) shows in Figs. 4-6 a refuse vehicle with a tailgate compaction assembly comprising a thresher assembly including a rotary compaction thresher having a plurality of tines. It is believed that this reference could be used interchangeably with the Colin reference in the rejection of at least claims 1 and 16 set forth above in par. 6.

Applicant’s arguments with respect to claims 1, 9 and 16 have been considered but are moot because the new grounds of rejection do not rely on any references applied in the prior rejections of record for any teaching or matter specifically challenged in the arguments.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

4/27/22